Citation Nr: 0614677	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  04-01 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for hepatitis.  

2.  Entitlement to service connection for myeloproliferative 
disorder.  

3.  Entitlement to service connection for polycythemia vera.  

4.  Entitlement to service connection for hyperkalemia.  

5.  Entitlement to service connection for hypercalcemia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to July 
1973.  

This appeal arises from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  


FINDINGS OF FACT

1.  Service medical records noted a history of hepatitis.  
Medical evidence fails to demonstrate the veteran currently 
has hepatitis or any residuals of hepatitis.  

2.  Service medical records do not include any diagnoses of 
myeloproliferative disorder, polycythemia vera, hyperkalemia 
or hypercalcemia.  

3.  There is no competent medical evidence that links the 
veteran's hepatitis in service to his currently diagnosed 
myeloproliferative disorder, polycythemia vera, hyperkalemia 
or hypercalcemia.  


CONCLUSIONS OF LAW

1.  Residuals of hepatitis were not incurred or aggravated 
during active service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).

2.  A myeloproliferative disorder was not incurred or 
aggravated during active service. 38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005).  

3.  Polycythemia vera was not incurred or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).  

4.  Hyperkalemia was not incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2005).  

5.  Hypercalcemia was not incurred or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The veteran submitted his claims in January 2002.  The RO 
sent the veteran a letter in March 2002.  The RO explained to 
the veteran what evidence was needed to grant his claims, 
what VA was doing to obtain evidence, and what actions were 
needed from the veteran.  The veteran submitted his private 
medical records.  VA obtained the veteran's service medical 
records.  The RO arranged for the veteran to be examined by 
VA in July 2003 and a medical opinion was obtained.  The 
veteran was scheduled for a hearing before a Member of the 
Board at the RO in June 2005.  The veteran did not appear for 
the hearing.  The veteran has not identified any additional 
relevant evidence.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b)(2005).  

Factual Background.  On his Report of Medical History, dated 
in July 1973, the veteran checked a history of jaundice or 
hepatitis.  On the reverse, he indicated he had been 
hospitalized for hepatitis.  The physician, in his notes, 
listed hepatitis 1972.  

In August 2001, the veteran submitted a claim for service 
connection.  In January 2002, he submitted private medical 
records of diagnoses of polycythemia vera, hypothyroidism 
since 1987, and diagnoses of myeloproliferative disease, 
hypercalcemia and hyperkalemia in February 2000.   

The veteran asserts he had hepatitis in service.  He contends 
his currently diagnosed polycythemia vera, myeloproliferative 
disease, hypercalcemia and hyperkalemia were caused by his 
history of hepatitis.  

The RO ordered a VA examination to determine if the veteran 
had any current residuals of hepatitis.  The veteran was 
afforded a VA examination in July 2003.  Laboratory tests 
revealed Hepatitis B core antibody and surface antigen were 
both negative.  Testing for Hepatitis C was also negative.  
The test for Hepatitis A antibody was positive.  The VA 
examiner concluded the veteran had Hepatitis A in 1971 while 
on duty in Korea with a subsequent apparent total recovery.  
Also diagnosed were a history of polycethemia vera, 
hyperkalemia and hypercalcemia, and mild carditis.  

In his discussion, the VA physician stated that the hepatitis 
in question was definitely infectious hepatitis or hepatitis 
A, from which he made an apparent complete recovery.  None of 
the other disabilities claimed were a result of hepatitis A 
infection.  The VA physician explained that polycythemia vera 
was an acquired myeloproliferative disorder which is 
relatively common.  

Analysis.  In order to establish service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value. See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).  

The facts are not in question.  The veteran had hepatitis in 
service.  Current laboratory tests have confirmed he has 
antibodies for hepatitis A, also known as infectious 
hepatitis.  There is no indication in any of the medical 
records that the veteran currently has any residuals of 
hepatitis.  The VA physician concluded the veteran had 
completely recovered.  In the absence of proof of a present 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  

There is no competent medical evidence of any current 
disability related to hepatitis.  The veteran contends his 
polycythemia vera, myeloproliferative disease, hypercalcemia 
and hyperkalemia were caused by his hepatitis.  There is 
nothing in his private medical records which relates any of 
those disorders to hepatitis.  The VA physician unequivocally 
stated they were not related.  The veteran is not competent 
to diagnose a medical disorder or to relate its diagnosis to 
a specific cause.  A lay person is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

In the absence of any current residuals of hepatitis and any 
competent evidence linking the currently diagnosed 
polycythemia vera, myeloproliferative disease, hypercalcemia 
and hyperkalemia to the hepatitis in service, service 
connection is not warranted.  


ORDER

Service connection for hepatitis is denied.  

Service connection for myeloproliferative disorder is denied.  

Service connection for polycythemia vera is denied.  

Service connection for hyperkalemia is denied.  

Service connection for hypercalcemia is denied.  



____________________________________________
WARREN W. RICE, JR. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


